This is an appeal by the city of Tonkawa, Okla., from an order of the Corporation Commission of the state of Oklahoma, granting to the Consolidated Gas Utilities Company a revocable permit under the provisions of House Bill No. 4, chapter 102, Session Laws 1925, known as the Revocable Permit Act.
The issues presented herein are settled in favor of the plaintiff in error by the application of the decisions in City of Okmulgee v. Okmulgee Gas Co., 140 Okla. 88, 282 P. 640, and the companion cases, City of Okmulgee v., Okmulgee Gas Co.,141 Okla. 98, 284 P. 70, City of Hugo v. Oklahoma Power Co.,141 Okla. 100, 284 P. 12, and City of Cushing v. Consolidated Gas Utilities Co., 141 Okla. 82, 284 P. 38.
The judgment of the Corporation Commission is reversed and the cause is remanded, with directions to dismiss the proceedings.
CLARK, V. C. J., and RILEY, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., and HEIFNBR, J., absent.